

117 HR 1471 IH: Access to Credit for Small Businesses Impacted by the COVID–19 Crisis Act of 2021
U.S. House of Representatives
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1471IN THE HOUSE OF REPRESENTATIVESMarch 1, 2021Mr. Sherman (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Credit Union Act to include an exception for disaster area member business loans made by insured credit unions, and for other purposes.1.Short titleThis Act may be cited as the Access to Credit for Small Businesses Impacted by the COVID–19 Crisis Act of 2021.2.Exception for disaster area member business loans made by insured credit unions(a)In generalSection 107A(c)(1)(B) of the Federal Credit Union Act (12 U.S.C. 1757a(c)(1)(B)) is amended—(1)in clause (iv), by striking or at the end;(2)in clause (v), by striking the period and inserting ; or; and(3)by adding at the end the following:(vi)made by an insured credit union that has received a composite rating of either 1 or 2 under the Uniform Financial Institutions Rating System or an equivalent rating under a comparable rating system, the proceeds of which will be used to aid in the recovery from the COVID–19 pandemic, if—(I)the extension of credit is being made during the period beginning on the date of enactment of this clause and ending 1 year after the termination date of the emergency declared by the President on March 13, 2020, under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act relating to the Coronavirus Disease 2019 (COVID–19 pandemic); and(II)the extension of credit does not threaten the safety and soundness of the insured credit union..(b)RulemakingNot later than the end of the 30-day period beginning on the date of the enactment of this Act, the National Credit Union Administration Board shall issue an interim final rule to define—(1)when an extension of credit aids in the recovery from the COVID–19 pandemic for purposes of section 107A(c)(1)(B)(vi) of the Federal Credit Union Act (as added by paragraph (1)); and(2)when such extension of credit does not threaten the safety and soundness of the applicable insured credit union.